ORDER
On July 19, 1995, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the respondent has engaged in serious professional misconduct. The petition alleges that respondent wrongfully withdrew funds from a receivership estate and converted those funds to his own use. On July 27, 1995, Disciplinary Counsel and respondent’s counsel appeared before the Court. Respondent was *64not present. After hearing the arguments of the Chief Disciplinary Counsel and respondent’s counsel, we deem that an order granting the Petition for Interim Suspension is appropriate.
Accordingly, it is ordered, adjudged and decreed that Respondent, Sheldon R. Scoli-ard, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that Jeffrey Lan-phear, Esquire be appointed a Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interests. Jeffrey Lanphear, Esquire, is further empowei’ed to enter upon respondent’s office premises in order to effectuate this Order.
MURRAY, J., did not participate.